Exhibit 10.1

FORM OF AGREEMENT

 

THIS AGREEMENT is entered into on the 14th day of July, 2005

 

BETWEEN

 

CHEETAH OIL & GAS (PNG) LIMITED, a company incorporated under the laws of Papua
New Guinea with an office at PO Box 5703 Boroko NCD, Unit 5, Ground Floor,
Pacific View Apartment, Pruth Street, Korobosea, Port Moresby, NCD, Papua New
Guinea. (hereinafter referred to as “Company”).

 

And

 

HALLIBURTON OVERSEAS LIMITED, a company incorporated in the Cayman Islands and
being registered  as a foreign company in Papua New Guinea, registration #
3-8340, and with a registered office situated there at Level 11 Pacific Place,
Corner Musgrave Street and Champion Parade, Port Moresby, National Capital
District, Papua New Guinea (hereinafter referred to as "Halliburton”).

 

RECITALS

 

 

A.

Company desires to have oilfield services performed by Halliburton as detailed
in Appendix 1 (as per attached) (hereinafter referred to as “the Services”).

 

A.

Company desires to have oilfield services performed by Halliburton as detailed
in Appendix 1 (as per attached) (hereinafter referred to as “the Services”).

 

B.

The parties have agreed to record the terms and conditions under which
Halliburton will perform the Services.

 

OPERATIVE PART

 

In consideration of the mutual covenants and agreements hereinafter provided, it
is hereby agreed as follows:

 

1.

The following documents shall be deemed to form, and be read and construed as
part of, the contract between the parties (hereinafter referred to as
“Contract”)

 

1.

This Agreement

 

2.

Special Condition(s)

 

3.

Halliburton General Terms and Conditions (HES Asia/Pacific - all PSLs) - Rev.

 

 

(08/04) (hereinafter referred to as “General Terms and Conditions”) (attached)

 

4.

Scope of Services, Commercial Rates and Prices and Services (see

 

Appendix 1, attached).

 

 

The documents referred to above shall be taken as mutually explanatory but if
there is any conflict or ambiguity between any of the documents they shall be
given precedence in the order listed. For the avoidance of doubt, the General
Terms and Conditions shall be and are hereby amended by the Special Condition(s)
(if any) which shall take precedence over the General Terms and Conditions.

 

 


--------------------------------------------------------------------------------



 

 

2.

In this Agreement, words and expressions shall have the same meaning as is
respectively assigned to them in the Contract.

 

3.

In the General Terms and Conditions, references to “Halliburton” mean
“Halliburton” as defined above and references to “Customer” mean “Company” as
defined above.

 

4.

Halliburton agrees to perform and complete the Services in conformity in all
respects with the provisions of the Contract in consideration of the payments to
be made by Company to Halliburton as provided in the Contract.

 

5.

Company shall pay Halliburton, in consideration of the performance and
completion of the Services in conformity in all respects with the provisions of
the Contract such sums as may become payable under the provisions of the
Contract at the times and in the manner prescribed by the Contract.

 

6.

The commencement date for all the Services shall be 6 September 2005 or as such
other date as may be agreed to between Company and Halliburton in writing.

 

Executed by the parties as an agreement

 

SIGNED for and on behalf of

In the presence of:

Cheetah Oil & Gas (PNG) Limited by

 

/s/ Doug Marshall

/s/ Hari Chand Sharma

Signature

Signature

 

 

Doug Marshall

Hari Chand Sharma

Name

Name

 

 

Manager of Drilling

Title

 

SIGNED for and on behalf of

In the presence of:

Halliburton Overseas Limited by

 

/s/ Mark Parsons

/s/ Joanne Lambly

Signature

Signature

 

 

Mark Parsons

Joanne Lambly

Name

Name

 

 

Area Manager

Title

 



 


--------------------------------------------------------------------------------



 

 

Special Condition(s)

Article 9 of the General Terms and Conditions is deleted, and shall be replaced
by the following special condition relating to payment of Halliburton by
Company:

 

1.1

No discount will be allowed for early payment.  All compensation for equipment,
materials and services (hereinafter referred to collectively as "Services") to
be supplied by Halliburton must be paid to Halliburton, in advance, before
commencement of performance of the relevant Services.  On or before the 15th day
of the month, Halliburton shall forward an invoice to Customer, at the address
nominated for the purpose by Customer in writing, for the estimated cost of the
Services to be supplied by Halliburton in the next succeeding month.

 

1.2 

On or before the 25th day of the month in which Halliburton’s invoice for the
estimated cost is issued, Customer must pay the amount of the invoice in full by
direct deposit into Halliburton’s nominated account.

 

1.3 

Where the amount of a monthly estimate by Halliburton exceeds the amount due
to Halliburton for the Services actually supplied in the month immediately
following the month in which the estimate was made (hereinafter referred to as
“Excess Amount’), Halliburton shall credit the Excess Amount
to Customer in Halliburton’s estimated invoice issued in the month immediately
following the month in which the Services were supplied.

 

1.4 

Where the amount of a monthly estimate by Halliburton is less than the amount
due to Halliburton  for the Services supplied in the month immediately following
the month in which the estimate was made (“Shortfall Amount”), Halliburton shall
add the Shortfall Amount to Halliburton’s estimated invoice issued in the month
immediately following the month in which the Services were supplied,
and Customer shall pay the full amount of the invoice by the 25th day of the
month in which the invoice is issued, as provided for above.

 

1.5 

Where Customer fails to pay Halliburton in advance in full as
aforesaid, Halliburton may terminate the Contract by written notice
to Customer with immediate effect, without prejudice to rights which have
accrued thereunder prior to termination.

 

1.6 

In lieu of requiring payment in advance as provided above, Halliburton may
consider accepting an irrevocable bank guarantee, in favour of Halliburton,
issued by a bank approved by Halliburton for an amount, in a form and on terms
approved by Halliburton in its absolute discretion.

 



 


--------------------------------------------------------------------------------



 

 

Halliburton General Terms and Conditions

HALLIBURTON GENERAL TERMS AND CONDITIONS

(HES Asia/Pacific - all PSLs) - Rev. 08/04

 

Provision of services and the sale, rental or lease of goods by the applicable
Halliburton legal entity (hereinafter “Halliburton”) to all Halliburton
customers (hereinafter “Customer”) shall be made upon the following terms and
conditions:

 

1.

Customer shall pay Halliburton as is expressly agreed between the parties or
otherwise according to the Halliburton international price list in effect at the
time the services or goods are furnished.

 

2.

Delivery and quantity of any goods furnished by Halliburton will be as expressly
agreed by the parties.

 

3.

Halliburton shall release, defend, indemnify and hold Customer harmless from and
against any and all liabilities, costs, expenses and claims for and arising out
of the personal injury or death of Halliburton’s and its subcontractors’
employees, servants or agents and the loss of or damage to property of
Halliburton and its subcontractors, even if caused by the sole or concurrent
negligence or fault of Halliburton, Customer or another; provided that, Customer
shall repair or replace Halliburton’s and its subcontractors’ equipment,
instruments or tools which are lost or damaged while being transported, carried
or moved by or on behalf of Customer or its subcontractors or which are lost or
damaged downhole or which are lost or damaged due to corrosion or abrasion
caused by well effluents, except to the extent caused or contributed to by
Halliburton’s or its subcontractors’ negligence. In case it is necessary for
Customer to “fish” for any instruments, tools or equipment, Customer assumes the
entire responsibility for such operations; however, Halliburton will, if so
desired by Customer and without any responsibility or liability on Halliburton’s
part, render assistance in an advisory capacity for the recovery of such
equipment and/or instruments. None of Halliburton’s employees are authorized to
do anything other than advise and consult with Customer in connection with such
“fishing” operations, and any “fishing” tools furnished by Halliburton are
furnished solely as an accommodation to Customer and Halliburton shall not be
liable or responsible for any damage that Customer may incur or sustain through
its use or by reason of any advice or assistance rendered to Customer by
Halliburton’s agents, consultants or employees irrespective of cause.

 

4.

Except as otherwise provided in clause 3 and unless caused by Halliburton’s
willful misconduct, Customer shall release, defend, indemnify and hold
Halliburton harmless from and against any and all liabilities, costs, expenses
and claims for and arising out of: (i) the loss of or damage to property,
whether real or personal and whether owned, hired, or operated by Customer or
another, (ii) personal injury or death of any person, (iii) blowout, fire,
explosion and other loss of well control, including but not limited to,
pollution and pollution clean-up, (iv) loss or damage to any reservoir,
formation, well, hole and any other subsurface and subsea loss or damage, (v)
loss or damage of a radioactive source, and (vi) a radioactive source which
becomes lost or lodged in a well, (vii) use of or disposition of oil emulsion or
oil based drilling fluids or any clean up, removal, transportation and disposal
of any spent or used hazardous fluids, substances or chemicals from or
incidental to the job; even if caused by the sole or concurrent negligence or
fault of Halliburton, Customer or another. Although paragraphs 3 and 4 are
expressed in terms of negligence and fault, it is the intent of the parties that
these provisions specify the allocation of risks whether the claim is expressed
in terms of negligence, strict liability, warranty, unseaworthiness, contract,
tort or otherwise. All indemnities , releases and protections from and against
liability set out in these terms and conditions and afforded to Halliburton
shall extend and apply to each of Halliburton, its subcontractors, any related
bodies corporate of the foregoing and each of its and their respective
directors, officers and employees. Notwithstanding any other provision to the
contrary, Halliburton shall not be liable for, and Customer shall to the fullest
extent the law permits save, indemnify, defend and hold harmless Halliburton
from, the consequential loss of Customer or another regardless of cause, even if
caused or contributed to by the negligence, fault or breach of duty of
Halliburton and Customer hereby releases Halliburton in this regard. In this
connection, “consequential loss” means (a) consequential loss under applicable
law; and (b) loss and/or deferral of production, loss of product, loss of use,
exclusion and loss of revenue, profit or anticipated profit (if any), increased
cost of working, loss of contract or business interruption or vessel or rig
downtime, whether direct or indirect, to the extent that these are not included
in (a) and whether or not foreseeable at the date of Halliburton commencing the
services, supply, sale or other transaction.

5.

In the event Customer leases or rents equipment from Halliburton the following
additional terms shall apply notwithstanding any other provision herein to the
contrary: (i) the equipment shall be installed or stored at such location as
Customer may require at Customer’s expense; (ii) Stand-by, in-use, and other
charges for the equipment shall be at the rates expressly agreed by the parties;
(iii) Such rates and charges are exclusive of fuel, lubricants, water and
electric power which shall be furnished by Customer at Customer’s expense; (iv)
Customer shall be responsible for routine repair and maintenance of the
equipment in accordance with instructions provided by Halliburton; (v) Parts
required for repair and maintenance will be supplied by Halliburton at
Customer's expense; (vi) Customer shall return the equipment to Halliburton in
good operating condition, fair

 

 


--------------------------------------------------------------------------------



 

wear and tear excepted; and (vii) Customer shall be responsible and shall
indemnify Halliburton for any loss of or damage to the equipment at all times
while it is rented hereunder.

6.

Title to the goods shall remain with Halliburton until the Customer actually
receives the goods. Halliburton warrants only title to the products, supplies
and materials, and that the same are free from defects in workmanship and
materials twelve (12) months from the date the same are put into service or
eighteen (18) months from the date of delivery whichever occurs sooner. There
are no warranties, express or implied, of merchantability, fitness or otherwise,
which extend beyond those stated in the immediately preceding sentence.
Halliburton's liability and Customer’s exclusive remedy in any cause of action
(whether in contract, tort, breach of warranty or otherwise) arising out of the
sale or use of any goods, equipment, products, supplies or materials is
expressly limited to the replacement of such on their return to Halliburton at
Halliburton’s expense, or at Customer's option, to the allowance of Customer for
the cost of such items. Halliburton’s warranties herein apply only to products,
supplies and materials that are used in accordance with Halliburton’s
recommended installation and best practices guidelines in compliance with the
specifications and tolerances specified by Halliburton. In no event shall
Halliburton be liable for special, indirect, punitive or consequential damages.
Halliburton makes no guarantee of the effectiveness of the products, supplies or
materials, nor of the effectiveness of any treatment or service.

 

7.

If any party hereto is prevented or hindered or delayed in performing its duties
hereunder as a direct result of force majeure, such non-performance shall not be
considered a breach hereof for the duration of such force majeure. The term
"force majeure" as used herein shall mean acts of God; war, riots, civil
disturbances, strikes, orders, decisions or measures of governmental authorities
of whatever nature or denomination; or any other event which is unpredictable,
insurmountable, and outside the control of the parties hereto. In case of force
majeure, the parties shall use their best efforts to remedy the situation to the
extent possible.

8.

Mobilization and de-mobilization of equipment and personnel to and from the work
site will be as expressly agreed by the parties. Subject to the terms and
conditions herein, this Agreement and any services or goods provided hereunder
may be terminated by Halliburton or Customer upon thirty (30) days written
notice to the other.

9.

No discount will be allowed for early payment. All amounts due Halliburton shall
be paid by Customer to Halliburton’s designated bank account in U.S. dollars,
except as otherwise expressly agreed by the parties, within twenty days from the
date of Halliburton’s invoice to Customer.

10.

If payment is not made on a timely basis, interest on the unpaid balance from
time to time outstanding shall accrue from the due date until paid in full at
the rate of sixteen percent (16%) per annum or the highest rate per annum
permitted in the country or jurisdiction in which the services are performed or
the goods are delivered. As to any account not paid on a timely basis which is
placed in the hands of an attorney for collection, Customer shall pay as
attorney’s fees twenty percent (20%) on the full amount due.

11.

Halliburton's prices are exclusive of any sales, use, value-added, goods and
services, excise, turnover, business and other similar types of taxes which
shall be payable by Customer, and if paid by Halliburton, shall be reimbursed to
Halliburton by Customer. Halliburton shall pay any income tax in connection with
the performance of its services or provision of its goods hereunder. In the
event Customer pays any withheld taxes to any governmental entity, it shall
furnish Halliburton with an official tax receipt from the appropriate
governmental entity.

12.

Customer shall be liable for the payment of any duties, fees, imposts, costs and
expenses in connection with the importation and re-exportation of Halliburton's
equipment, supplies and materials furnished hereunder, and if paid by
Halliburton, Customer shall reimburse Halliburton.

13.

Where it is necessary for Halliburton to utilize outside suppliers, Customer
shall pay Halliburton the supplier’s list price for the goods or service, plus a
handling charge of twenty percent of the supplier’s list price or a higher
handling charge if so provided in an applicable Halliburton price list.

14.

Shipping dates or delivery dates quoted are estimates. Halliburton shall not be
liable for any delay in manufacture or delivery due to fires, strikes, delays in
transportation, shortage of cars, shortage of fuel or other material, shortage
of labor, demands or requirements of any Government, or due to any other causes
beyond the reasonable control of Halliburton or the manufacturer.

15.

Orders cannot be cancelled by Customer under any circumstances without
Halliburton’s consent and except upon terms which will indemnify Halliburton
against all loss. Excluding any defective items, neither all nor any part of
Customer’s order may be returned to Halliburton without prior written agreement
of Halliburton.

16.

No alterations in specifications, including but not limited to, quantity,
delivery, design, and other details, may be made without written consent of
Halliburton, and subsequent adjustment or confirmation of prices by Halliburton.
Halliburton reserves the right to change or modify the design of any Halliburton
products,

 

 


--------------------------------------------------------------------------------



 

supplies and materials without obligation to furnish or install such changes or
modifications on products previously or subsequently sold.

17.

The terms and conditions appearing in Halliburton’s current catalogues in effect
may without notice be changed from time to time. The terms and conditions of any
current catalogues and those herein may not be altered except in writing signed
by duly authorized representatives of the parties. In event of conflict between
the terms and conditions in Halliburton’s current catalogues and those herein,
whether or not changed as permitted above, the terms and conditions of the
latter shall control.

18.

The validity, interpretation and construction of this agreement shall be
determined by the laws of the country or jurisdiction where the services are
performed or the goods is delivered. In the event such country or jurisdiction
is Indonesia, the parties waive the application of Articles 1266 and 1267 of the
Civil Code. All disputes, differences or questions arising out of or relating to
this agreement or the validity, interpretation, breach, violation or termination
thereof, if not finally settled by mutual agreement of the parties hereto within
thirty (30) days, shall be finally and solely determined and settled by
arbitration in Singapore in accordance with the UNCITRAL Rules of Arbitration.
The parties also agree that : (a) the number of arbitrators shall be three with
the third acting as an umpire; (b) the appointing authority shall be the
Singapore International Arbitration Centre; and (c) the language to be used in
the arbitral proceedings shall be English. The parties agree that any arbitral
award shall be considered final and will be enforceable in any appropriate
judicial court.

19.

As may be requested by Halliburton, Customer shall provide Halliburton with
relevant end-use, end-user and country of end-use information with respect to
the goods, services, software or technology to be supplied hereunder
(collectively “Items”). Based on and in reliance on such information,
Halliburton will supply such Items in compliance with applicable law including
that of the United States of America (U.S.). Halliburton cautions and Customer
acknowledges that any change in end-use, end-user or country of end-use
(including a shipment between countries other than the U.S.) may be restricted
or prohibited by applicable law, whether it be of the U.S. or other country.
Diversion contrary to U.S. law is prohibited. Customer agrees in particular that
it shall not use and shall not permit any third party to use such Items in
connection with the design, production, use, or storage of chemical, biological
or nuclear weapons or missiles of any kind. Halliburton’s performance hereunder
is subject to applicable law, including its ability to secure export or other
licenses from appropriate government agencies. If Halliburton is unable to
obtain such licenses or the licensing process delays its performance, such
non-performance or delay shall be deemed a force majeure event. Should such
inability or delay continue for more than ninety (90) days, Halliburton or
Customer may terminate this contract without penalty of any kind upon seven (7)
days written notice to the other.

20.

Because of the uncertainty of variable well conditions and the necessity of
relying on facts and supporting services furnished by others, Halliburton is
unable to guarantee the effectiveness of the equipment, materials or service,
nor the accuracy of any chart interpretation, research analysis, job
recommendation, interpretation, log or other data furnished by Halliburton.
Halliburton personnel will use their best efforts in gathering such information
and their best judgment in interpreting it, but Customer agrees that Halliburton
and its related bodies corporate shall not be liable for and Customer shall
indemnify Halliburton and its related bodies corporate against any damages,
claims, losses or expenses arising from the use of such information,
interpretations or recommendations or data, even if such is contributed to by
the negligence, fault or strict liability of Halliburton or its related bodies
corporate. Halliburton also does not warrant the accuracy of data transmitted by
electronic process, and Halliburton will not be responsible for accidental or
intentional interception of such data by third parties.

21.

Customer agrees that it will, at its sole expense and risk, store, manifest,
transport and dispose of any spent or used chemicals or hazardous waste
(“Hazardous Materials”) resulting from or incident to the job. Halliburton shall
not be responsible for the signing of manifests or for the storage,
transportation or disposal of such Hazardous Materials. The cost and
responsibility for storage, transportation and disposal of such Hazardous
Materials shall be the responsibility of Customer. Customer shall fully protect
and indemnify Halliburton from any liability incurred by Halliburton under
statute, regulation, or otherwise, arising from Customer’s failure to properly
store, manifest, transport and/or dispose of such Hazardous Materials.

22.

                Halliburton’s general terms and conditions contained herein
shall take precedence over any conflicting terms and conditions contained in any
Customer request for quotation, purchase order, service order or other
documentation or printed form of Customer, notwithstanding any language in
Customer’s forms to the contrary.

 


--------------------------------------------------------------------------------



 

 

 

 

 

 

 

APPENDIX 1

 


--------------------------------------------------------------------------------



 

 

[img1.gif]


 


--------------------------------------------------------------------------------



 

 

 [img2.gif]


 


--------------------------------------------------------------------------------



 

 

[img3.gif]


 

 


--------------------------------------------------------------------------------



 

 

[img4.gif]


 



 


--------------------------------------------------------------------------------



 

 

 [img5.gif]


 


--------------------------------------------------------------------------------



 

 

[img6.gif]


 

 


--------------------------------------------------------------------------------



 

 

 [img7.gif]


 

 


--------------------------------------------------------------------------------



 

 

In general, consumables are included in Run Charges for equipment. Damaged Ball
and Seat sets for DST tools will be recharged

at US$3,450.

Point of Origin for Equipment is as follows: Heliportable Test Package: Batam,
Cased Hole DST Tools: Batam, Gauges: Perth.

Halliburton’s standard downhole tools meet NACE MR-01-75 requirements for H2S
environments above 175 Deg F.

Hallliburton’s downhole test tools are continually redressed with new parts such
that they are of the same value, regardless of

their actual age. Depreciation schedule will not be applicable to any
replacement values.

All crossovers are supplied for 3 1/2 “ IF and 4 1/2” IF at no extra cost.
Halliburton maintains an inventory of crossovers for

its tools to various tubing string threads and would supply them as available.
Any additional crossovers not in our inventory

would be provided.

All costs incurred to provide a safe and efficient equipment installation, over
and above the standard equipment specified, at

clients well site will be to clients account including but not limited to:

Installation or upgrade of permanent or special purpose piping, including air
and water lines as required; All third party inspection

costs of installed equipment; All costs to install electrical rig-up to
Halliburton’s equipment.

All other items not noted will be supplied as per our 2004 Halliburton Australia
Tools, Testing and TCP Price Reference

less a discount of 20% (or mutually agreed).

Surface Well Testing pricing is based on pass through at cost plus 15%.

 

 


--------------------------------------------------------------------------------



 

 

 [img8.gif]


Prices are inclusive of palletisation, shrink wrapping and jungle boxing
(excluding barite, bentonite and potassium chloride which is double wrapped,
strapped and packed).

Material supplied in other than quoted size will be invoiced on a pro-rata
basis.

Products will be supplied on a FOB Singapore basis

Point of Sale for materials will be once material departs the Halliburton
Singapore warehouse. Stock that is returned to Singapore warehouse in an
immediately re-saleable condition will be credited to Cheetah less a 15%
re-stocking fee.

Stock that is not in a re-saleable condition will not be credited back to
Cheetah.

All reimbursable cost (including airfares and accommodation) will be charged at
cost plus 15%

For the avoidance of any doubt, all of Contractors prices and rates are
exclusive of any value added tax (VAT) or and Contractor may in addition to such
prices and rates recover from Cheetah an amount of VAT in connection with the
supply of any goods, services or anything else such VAT to be calculated in
accordance with the VAT legislation and subject to Contractor providing a valid
VAT invoice in accordance with such VAT legislation Cheetah shall pay such VAT
to Contractor.

For the avoidance of any doubt, all of Contractors prices and rates are
exclusive of any duties or customs fees that may be levied.

 

 


--------------------------------------------------------------------------------



 

 

[img9.gif]


 


--------------------------------------------------------------------------------



 

 

[img10.gif]


 

 


--------------------------------------------------------------------------------



 

 

[img11.gif]


 

 


--------------------------------------------------------------------------------



 

 

 [img12.gif]


 

 

 

 